MITIGATING DEFECTS IN AN ELECTROCHROMIC DEVICE UNDER A BUS BAR

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 106 is objected to because of the following informalities:
In claim 106, line 1, – wherein the protective material comprises an interleaving sheet, and– should be inserted after “claim 104,”.  (As currently written, claim 104 does not explicitly recite that this option of claim 104 applies [i.e., allows for the protective material to instead comprise only a powder], such that it is unclear that the subsequent recitation further limits claim 104.)
Appropriate correction is required.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 78-80 and 82-88 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamine et al. (US 2013/0286458).
Regarding claim 78, Lamine et al. teach a  method of manufacturing an electrochromic device 100 comprising an electrochromic stack (first electrochromic film 48, electrolyte film 50, and second electrochromic film 52) between a first 46 and a second 54 transparent (i.e., the electrochromic device allowing transmission of light: [0002-0004]; clm. 1) electronically conductive layer (electrodes) configured to deliver potential over surfaces of the electrochromic stack 48, 50, 52 and thereby cause optical switching of the electrochromic device 100 (Abstract; Fig. 1-2; [0078]; clm. 1), the method of manufacturing comprising: (a) fabricating the electrochromic stack 48, 50, 52 on a glass substrate (thereby forming a motherboard to be later cut into individual substrates 40) without pre-patterning  in a first facility (“production site”) (Fig. 2; [0031-0032, 0078, 0087, 0114, 0116, 0165]); (b) shipping the glass substrate including the electrochromic stack 48, 50, 52 to a second facility [0031-0032, 0165]; and performing post-processing (e.g., cutting the motherboard into individual substrates 40; and laser cutting and/or other ablation to form total cavities 64, surface cavities 66, and partial cavities 68) in the second facility (Fig. 3-6; [0032, 0120-0121, 0128-0129, 0165]).
Regarding claim 79, (c) comprises cutting the glass substrate to multiple electrochromic lites (substrates 40) (Fig. 2; [0032, 0120, 0165]).
Regarding claim 80, the method further comprises deactivating the electrochromic stack 48, 50, 52 (at inactive region 54B) under at least one of one or more bus bars applied on the glass substrate during post-processing (Fig. 5, 7-9; [0132, 0134-0135, 0148, 0150-0151, 0156-0159]).
Regarding claim 82, the deactivating comprises sensitizing the electrochromic stack 48, 50, 52, the first transparent, electronically conductive layer 46 and/or the second transparent, electronically conductive layer 54 by performing a treatment such as applying a chemical or composition (electrical insulator 78, e.g., SiO2, filled into cavities 64) (Fig. 8-9; [0149-0151, 0153]).
Regarding claim 83, (c) may comprise laser patterning of the electrochromic stack 48, 50, 52 (Fig. 3, 5; [0124, 0128, 0131]).
Regarding claim 84, (c) may comprise applying one or more bus bars to the electrochromic stack 48, 50, 52 (Fig. 7, 9; [0137, 0156-0159]).
Regarding claim 85, (c) may comprise performing a short mitigation operation that (i) prevents electrical shorts from forming between the second transparent electronically conductive layer 54 and a layer of the electrochromic device 100 in a region 54B underneath at least one of one or more bus bars (e.g., by applying electrical insulator 78) (Fig. 5, 8-9; [0149-0151, 0153, 0155-0157]).
Regarding claim 86, the method further comprises providing hermetic protection (via cover film 56, e.g., of SiO2) on the electrochromic stack 48, 50, 52 prior to (b) (Fig. 1-2; [0078, 0085, 0092, 0095, 0097, 0164-0165]).
Regarding claim 87, providing the hermetic protection comprises forming a hermetic top coat 56 over the electrochromic stack 48, 50, 52 (Fig. 1-2; [0078, 0085, 0092, 0095, 0097, 0164-0165]).
Regarding claim 88, the hermetic top coat 56 may be made of silicon-based encapsulants or ceramic materials (e.g., SiO2) (Fig. 1-2; [0078, 0085, 0092, 0095, 0097, 0164-0165]).

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamine et al. as applied to claims 78-80 and 82-88 above, and further in view of either one of Sun et al. (US 2016/0343552) or Bjornard (US 2015/0362815).
Regarding claim 101, Lamine et al. teach that the electrochromic device is damaged by any penetration of atmospheric moisture (thus motivating the use of protective cover film 56) (Fig. 1-2; [0078, 0085, 0092, 0095]).  While Lamine et al. do not specifically teach providing the glass substrate including the electrochromic stack in an environment protected from atmospheric moisture, it is known in the art to assemble electrochromic devices including an electrochromic stack and its substrate in such an environment, such as dried air or an inert atmosphere, in order to protect the electrochromic device from damage, as evidenced by Sun et al. (Abstract; Fig. 7; [0041]) and Bjornard (Abstract; Fig. 19; [0156]).  Thus, it would have been obvious to one of ordinary skill in the art to provide the glass substrate of Lamine et al. including the electrochromic stack in an environment protected from atmospheric moisture, in order to protect the electrochromic device from this moisture as desired by Lamine et al.

Allowable Subject Matter
Claims 89, 91, 95-98, 103-104, and 106 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the objection to claim 106 is overcome.  Claims 89, 91, and 95-97 would be allowable because Lamine et al. teach that their hermetic top coat (cover film) is a permanent component of the finished electrochromic device, providing a moisture barrier and an antireflection coating, and being integrated with the electrical connection means, such that it would not have been obvious to one of ordinary skill in the art to remove the hermetic top coat.  Claim 98 would be allowable because neither Lamine et al. nor the prior art elsewhere suggest providing a hermetic top coat doped with metallic elements selected from the group consisting of iron and manganese.  Claims 103-104 and 106 would be allowable because neither Lamine et al. nor the prior art elsewhere suggest providing the glass substrate including the electrochromic stack with at least one other glass substrate with an electrochromic stack interleaved with a protective material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745